                             UNITED STATES DI STRICT COURT
                             NOR1HERN DISTRICT OF CALIFORNIA


                                                              CASE No C 4:19-cv-05230-HSG
Fernando Isai Rodriguez

                                 Plaintiff(s)
                                                              STIPULATION AND ORDER
 V.
                                                              SELECTING ADR PROCESS
Landstar, et al.
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
      QJ    Early Neutral Evaluation (ENE) (ADR L.R. 5)
      QJ    Mediation (ADR L.R. 6)
      QJ    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
      � Private ADR (specify process and provider)
        Counsel have agreed to private mediation with a mutually agreeable neutral TBD.

Th� p_artie _agr_e_e_to h_o.ld _the ADR ses_ ion by:
      ro    the presumptive deadline (90 days from the date of the order referring the case to ADR)
      � other requested deadline: May 1, 2020

 Date: December 23, 2020                                     Isl Allen Splopuko, Esq.
                                                             Attorney for Plaintiff
 Date: December 23, 2020                                     Isl Mathieu Putterman, Esq.
                                                             Attorney for Defendant

 □X        IT IS SO ORDERED.
  □        IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 12/26/2019
                                                             U.S. DISTRICT JUDGE



 Important! £-file this form in ECF using the appropriate event among these choices: "Stipulation & Proposed Order
 Selecting Mediation" or "Stipulation & Proposed Order Selecting ENE" or "Stipulation & Proposed Order Selecting Early
 Selllement Conference with a Magistrate Judge" or "Stipulation & Proposed Order Selecting Private ADR. "
 FormADR-Stiprev. 1-15-2019
